 

Exhibit 10.1

**  Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

FINAL – EXECUTION DRAFT

 

FIRST AMENDMENT

TO

DEVELOPMENT, COMMERCIALIZATION AND LICENSE AGREEMENT

BY AND AMONG

Cti biopharma corp.,

BAXALTA INCORPORATED

BAXALTA US INC.

AND

BAXALTA GMBH

DATED: June 8, 2015

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

FIRST AMENDMENT

TO

DEVELOPMENT, COMMERCIALIZATION AND LICENSE AGREEMENT

This FIRST AMENDMENT TO DEVELOPMENT, COMMERCIALIZATION AND LICENSE AGREEMENT
(this “Amendment”) is entered into on this 8th day of June, 2015 (the “Effective
Date”), by and among CTI BIOPHARMA CORP (f/k/a CELL THERAPEUTICS, INC.), a
company organized under the laws of the State of Washington with its principal
place of business at 3101 Western Avenue, Seattle, WA 98121 (“CTI”), and BAXALTA
INCORPORATED, a company organized under the laws of Delaware with its principal
place of business at 1200 Lakeside Drive, Bannockburn, IL 60015 (“BI”), BAXALTA
US INC. (“BUSI”) and BAXALTA GMBH (“BGMBH” and, together with BI and BUSI,
collectively, “Baxalta”).  CTI and Baxalta may each be referred to herein
individually as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, on November 14, 2013, Baxter International Inc. and subsidiaries
(collectively, “Baxter”) and CTI entered into Development, Commercialization and
License Agreement (as amended, the “Agreement”; capitalized terms used herein
without definition shall have the same meanings herein as set forth in the
Agreement);

WHEREAS, Baxter assigned the Agreement to Baxalta in April, 2015; and

WHEREAS, in accordance with Section 16.7 of the Agreement, the Parties wish to
amend the Agreement as set forth in this Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
below and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties agree as follows:

Article I.

AMENDMENTS

1.1. PERSIST-2 Milestone.  

(a) Acceleration of Milestone Payment.  Subject to the terms and conditions set
forth in this Amendment, the Parties hereby agree to the acceleration of the
payment of the Development Milestone set forth in Section 9.2.1 of the Agreement
entitled “Last Patient First Dose in PERSIST-2” (the event meeting the milestone
criteria, a “PERSIST-2 Milestone”) in the amount of twenty million U.S. dollars
(USD 20,000,000). Baxalta shall, within three (3) days of the Effective Date,
pay to CTI such amount to an account designated by CTI to Baxalta in writing
(the “Accelerated PERSIST-2 Milestone Payment”).  

(b) Interest on Milestone Payment.  ** interest in the amount of nine percent
(9%) per annum shall accrue on the amount of the outstanding Accelerated
PERSIST-2 Milestone Payment from the Effective Date until the earlier of (i) the
date of first occurrence of the PERSIST-2 Milestone or (ii) the date that the
Accelerated PERSIST-2 Milestone Payment plus accrued interest is repaid in full
to Baxalta.  If the event in Section 1.1(b)(i) occurs before the event described
in Section 1.1(b)(ii), then accrued and unpaid interest on the Accelerated
PERSIST-2 Milestone Payment shall be paid by CTI to Baxalta within thirty (30)
days of such event.

(c) Failure to Meet Milestone.  A failure to meet the PERSIST-2 Milestone shall
be deemed to have occurred hereunder on the earliest to occur of the following
if prior to the date of first occurrence of the PERSIST-2 Milestone any of the
following occur: (i) either the FDA or the EMA determines and communicates in
writing to one of the Parties that the benefit risk profile of the Licensed
Product is unacceptable; (ii) the Development of a Licensed Product is
terminated in accordance with Section 15.2.6 of the Agreement as a result of a
Commercial Failure; or (iii) December 31, 2016 (any of (i), (ii) or (iii), a
“PERSIST-2 Milestone Failure”).

2

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

(d) Repayment of Accelerated PERSIST-2 Milestone Payment.  In the event of a
PERSIST-2 Milestone Failure prior to date of first occurrence of the PERSIST‑2
Milestone, CTI shall repay the Accelerated PERSIST-2 Milestone Payment with
accrued interest to Baxalta in eight (8) quarterly installments  of two million
five hundred thousand U.S. dollars (USD 2,500,000), and a final installment
equal to the remainder of the unpaid, outstanding balance.  The first
installment shall be due within thirty (30) days after the end of the calendar
quarter of the first occurrence of a PERSIST-2 Milestone Failure and each
subsequent installment shall be due and payable within thirty (30) days after
the end of each of the subsequent calendar quarters, until the Accelerated
PERSIST-2 Milestone Payment with accrued interest has been repaid.    

1.2. MAA Milestone.  

(a) Acceleration of Milestone Payment.  Subject to the terms and conditions set
forth in this Amendment, the Parties hereby agree to the acceleration of the
payment of the Development Milestone set forth in Section 9.2.1 of the Agreement
entitled “Filing of Marketing Authorization Application for EU Regulatory
Approval” (the event meeting the milestone criteria, a “MAA Milestone”)in the
amount of twelve million U.S. dollars (USD 12,000,000). Baxalta shall, within
three (3) days of the Effective Date, pay to CTI such amount to an account
designated by CTI to Baxalta in writing (the “Accelerated MAA Milestone
Payment”).  

(b) Interest on Milestone Payment.  ** interest in the amount of nine percent
(9%) per annum shall accrue on the amount of the outstanding Accelerated MAA
Milestone Payment from the Effective Date until the earlier of (i) the date of
first occurrence of the MAA Milestone or (ii) the date that the Accelerated MAA
Milestone Payment plus accrued interest is repaid in full to Baxalta.  If the
event described in Section 1.2(b)(i) occurs before the event described in
Section 1.2(b)(ii), then accrued and unpaid interest on the Accelerated MAA
Milestone Payment shall be paid by CTI to Baxalta within thirty (30) days of
such event.  

(c) Failure to Meet Milestone.  A failure to meet the MAA Milestone shall be
deemed to have occurred hereunder if prior to the date of first occurrence of
the MAA Milestone any of the following occur: (i) either the FDA or the EMA
determines and communicates in writing to one of the Parties that the benefit
risk profile of the Licensed Product is unacceptable; (ii) the Development of a
Licensed Product is terminated in accordance with Section 15.2.6 of the
Agreement as a result of a Commercial Failure; or (iii) March 31, 2017 (any of
(i), (ii) or (iii), a “MAA Milestone Failure”).

(d) Repayment of Accelerated MAA Milestone Payment.  In the event of a MAA
Milestone Failure prior to date of first occurrence of the MAA Milestone, CTI
shall repay the Accelerated MAA Milestone Payment with accrued interest to
Baxalta in eight (8) quarterly installments  of one million five hundred
thousand U.S. dollars (USD 1,500,000), and a final installment equal to the
remainder of the unpaid balance.  The first installment shall be due within
thirty (30) days after the end of the calendar quarter of the first occurrence
of a MAA Milestone Failure and each subsequent installment shall be due and
payable within thirty (30) days after the end of each of the subsequent calendar
quarter, until the Accelerated MAA Milestone Payment with accrued interest has
been repaid.  

1.3. Other Payment Provisions. 

(a) Acceleration Following an Event of Default.  As used in this Amendment,
“Event of Default” means any of the following:

(i) CTI shall fail to make any required payment under this Amendment within
thirty (30) days after written notice from Baxalta that such payment has not
been received when due.

(ii) Any portion of CTI’s assets is attached or seized, or a levy is filed
against any such assets, or a judgment or judgments is/are entered for the
payment of money, individually or in the aggregate, of at least $500,000, which
judgment or judgments is/are not discharged or effectively waived or stayed for
a period of thirty (30) consecutive days.

(iii) CTI (A) (1) shall make an assignment for the benefit of creditors; or (2)
shall be unable to pay its debts as they become due; or (3) shall file a
voluntary petition in bankruptcy; or (4) shall file any petition, answer, or
document seeking for itself any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief  under any present or
future statute, law or regulation pertinent to such circumstances; or (5) shall
seek or consent to or acquiesce in the appointment of any trustee, receiver, or
liquidator of CTI or of all or substantially all (i.e., 60% or more) of the
assets or property of CTI; or (6) shall cease operations of its business as its
business has normally been conducted (provided that the normal conduct of
business shall include the business conducted by CTI as of the date hereof and
reasonable extensions thereof and businesses ancillary or complimentary
thereto), or terminate substantially all of its employees; or (7) CTI or its
directors or majority shareholders shall take any action initiating any of the
foregoing actions described in clauses (1) through (6); or (B) either (1)
forty-five (45) days shall have expired after the commencement of an involuntary
action against CTI seeking reorganization, arrangement, composition,
readjustment, liquidation,

3

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

dissolution or similar relief under any present or future statute, law or
regulation, without such action being dismissed or all orders or proceedings
thereunder affecting the operations or the business of CTI being stayed; or (2)
a stay of any such order or proceedings shall thereafter be set aside and the
action setting it aside shall not be timely appealed; or (3) CTI shall file any
answer admitting or not contesting the material allegations of a petition filed
against CTI in any such proceedings; or (4) the court in which such proceedings
are pending shall enter a decree or order granting the relief sought in any such
proceedings; or (5) forty-five (45) days shall have expired after the
appointment, without the consent or acquiescence of CTI, of any trustee,
receiver or liquidator of CTI or of all or substantially all of the properties
of CTI without such appointment being vacated.

Upon the occurrence of an Event of Default, the Accelerated PERSIST-2 Milestone
Payment (and all interest accrued thereon) and the Accelerated MAA Milestone
Payment (and all interest accrued thereon) not yet repaid to Baxalta shall be
immediately due and repaid to Baxalta without further action, notice or demand. 
No delay or omission on the part of Baxalta in exercising any right or remedy
under this Amendment shall operate as a waiver of any right or remedy under
CTI’s repayment obligations under this Amendment.  A waiver by Baxalta on any
one occasion shall not be construed as a waiver of any right or remedy on any
future occasion.  

(b) Occurrence of Milestone Following Repayment.  Notwithstanding anything in
this Amendment to the contrary, if (i) the Agreement has not been previously
terminated pursuant to Section 15.2.6 of the Agreement and (ii) a first
occurrence of the PERSIST-2 Milestone or the MAA Milestone occurs, then CTI
shall not be required to pay back to Baxalta the respective Accelerated
PERSIST-2 Milestone Payment or the Accelerated MAA Milestone Payment, as the
case may be, and any amount of such Payment(s) previously paid to Baxalta shall
be paid back to CTI by Baxalta within thirty (30) days after written notice to
Baxalta by CTI of such Milestone occurrence, as the case may be.  For purposes
of clarification, the only amounts due from CTI to Baxalta in this case shall be
the interest accrued hereunder on the applicable Payment between the Effective
Date and the date of the first occurrence of the PERSIST-2 Milestone or the MAA
Milestone, as the case may be.

1.4. Manufacturing.

(a) Article VIII of the Agreement is canceled and replaced with the following
new Article VIII:

“8.1

CTI Supply.  

8.1.1

Pre-Commercial Supply.  As between the Parties, subject to Section 8.5, CTI will
be solely responsible, by itself or through one or more CMOs, for the supply of
the Licensed Product for pre-commercial use including, but not limited to,
clinical use.

8.1.2

Current Commercial and Future Clinical and Commercial Supply.

8.1.2.1

CTI.  ** CTI shall remain solely responsible for its management and financial
obligations under the current **  manufacturing agreements (proposals, work
orders, purchase orders, or the like,  under the **.  CTI shall remain solely
responsible for its management and financial obligations under the current
**  manufacturing agreements (proposals, work orders, purchase orders, or the
like, under **.  CTI and Baxalta will mutually agree upon a transition plan for
Baxalta’s management of **  Drug Product production responsibilities and
production costs; provided, however, CTI (i) will continue to bear
responsibility for all ** Drug Product production costs until Baxalta Quality
release of Drug Product (minimally to include all launch supplies to be defined
at a future date), and (ii) the transition shall be executed and completed
within **  months after notice from Baxter to CTI of its intent to have the
transition.  For the avoidance of doubt, Baxalta’s assumption of the management
of ** manufacturing shall only occur after Baxalta certifies the successful
transfer of responsibility including, but not limited to, contractual
relationship, tech transfer, Baxalta resources are in place, completed
successful pre-approval inspection(s) for US and EU health authorities.

8.1.2.2

Interim Responsibility.  Notwithstanding this Article VIII, but subject to
completion of the transition of ** supply to Baxalta pursuant to Section
8.1.2.1, unless and until the **  is executed and/or Baxalta contracts for the
supply of Manufactured Products (defined in Section 8.2) through Independent
Suppliers (as defined in Section 8.7) pursuant to Section 8.7, CTI shall be
solely responsible and obligated to supply Licensed Product to Baxalta at a
price equal to **.

8.2

CMO Agreements.  **  

4

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

8.3

Capital Expenses.  Notwithstanding this Article VIII, as between the Parties:
CTI shall bear all capital expenses associated with CTI’s contracting with Third
Party(s), including, but not limited to, **, for the manufacture of Manufactured
Products; and Baxalta shall bear all capital expenses associated with Baxalta’
contracting with Independent Suppliers.

8.4

**.  CTI acknowledges and agrees that a three-way supply agreement among the
Parties and **  is preferable to the **  and, therefore, CTI, in cooperation
with Baxalta, shall use commercially best efforts, and Baxalta shall reasonably
cooperate with CTI, to cause **  to enter into a supply agreement with CTI and
Baxalta for the commercial, non-all requirement supply of drug substance (i.e.,
the Compound) (“**”).  The ** shall provide (i) CTI’s responsibility of managing
**, at CTI’s expense, as a CMO for supply of drug substance under the
Agreement,  (ii) **  direct supply of such drug substance to Baxalta and
Baxalta’s direct payment to **  for supplied drug substance.  The **  shall also
provide that, in the event CTI, upon notice from Baxalta or **, fails to cure a
material breach of the **  within the time period for a cure provided in the **,
but no later than thirty (30) days, or materially delays the production of
supply thereunder other than as a result of a force majeure event
(notwithstanding, if such force majeure event is not cured within sixty (60)
days, the delay shall be considered a material delay and not excepted) Baxalta
shall have the right to convert the **  into a two-way agreement with **, for
supply of drug substance to Baxalta.

8.5.

Fill/Finish.  CTI shall be responsible for the packaging, finishing and labeling
activities (such as blistering and package inserts), to produce Licensed Product
from Drug Product (“Fill/Finish”) in support of clinical studies; and Baxalta
shall be responsible for Fill/Finish of Licensed Product for all commercial
activity, subject to the execution of a Fill/Finish transition plan and
technical transfer from CTI to Baxalta and/or Baxalta’s CMO.  Any technology
transfer expenses under this Section 8.5 are a Development expense.

8.6.

Quality Agreement.  CTI and Baxter shall enter into a separate agreement
governing the quality control, quality assurance and validation (the “Quality”)
of any Manufactured Products (as applicable) delivered by CTI to Baxter under
any supply agreement between the Parties (the “Quality Agreement”). The Quality
Agreement shall be negotiated in good faith by the Parties, will contain
customary terms and conditions that are consistent with this Agreement, and
shall set forth the respective requirements, roles and responsibilities of the
Parties which shall be consistent with the following:

8.6.1.

Prior to receipt of Marketing Approval in the United States: (a) CTI shall have
final functional Quality decision-making authority with respect to the
Manufactured Products and the manufacture thereof and (b) CTI shall have
responsibility for Quality oversight of all Third Party manufacturers for the
Manufactured Products that are engaged by CTI for the manufacture and supply of
Manufactured Products and/or Drug Product (as applicable) to Baxter (including,
as applicable, any Third Party vendors).

8.6.2.

Following receipt of Marketing Approval in the United States: (a) Baxter shall
have final functional Quality decision-making authority with respect to the
Manufactured Products and the manufacture thereof and (b) Baxalta shall have
responsibility for Quality oversight of the Third Party manufacturers for
Manufactured Products (including, as applicable, any Third Party vendors).

8.7

Independent Supply Agreements.  Notwithstanding the other provisions of this
Article VIII, Baxalta shall have the right to enter into a supply agreement(s)
with one or more Third Party(s) (“Independent Suppliers”) for the supply of
Manufactured Products.   The provisions of Section 2.8 (Subcontracting) shall
apply to Baxalta and any Independent Suppliers on the same terms as they apply
in Section 2.8 to CTI and the Outside Contractors referenced in such section,
with the exception that Section 2.8(d) shall not apply, and the written notice
requirement shall be that Baxalta shall provide to CTI **  days’ prior notice to
review and comment on a proposed Independent Supplier agreement. CTI shall
provide Baxalta royalty-free transfer of the manufacturing process know-how and
Information used by or on behalf of CTI for the manufacture of Manufactured
Products at Baxalta’s expense at  actual cost, including at the FTE Rate for CTI
employees (in accordance with prior CTI methods of manufacture including, but
not limited to, the methods employed at **  for the manufacture of Manufactured
Products) and a license to CTI Know-How and CTI Patents used by or on behalf of
CTI for the manufacture of Manufactured Products to enable Baxalta to transfer
and sub-license such processes to Independent Suppliers solely to manufacture
Manufactured Products, for Baxalta. For the avoidance of doubt, Baxalta shall
have the right to contract directly with **. Further for the avoidance of doubt,
for commercial product after initial launch supplies, **, Baxalta shall provide
direct payment to the Independent Suppliers of all Manufactured Products
manufactured, regardless of whether intended use is for commercial or safety
stock purposes.

8.8

CTI Purchase from Baxalta.  In the event CTI requires drug substance, Drug
Product or Licensed Product supply from Baxalta, and if the **  has been
executed, Baxalta shall sell such product, in quantities and on terms mutually
agreeable to the Parties, to CTI **.  

5

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

8.9

Forecasts and Supply Determinations.  

8.9.1

Supply Allocation.  The JMC shall, on an ongoing basis, assess demand based on
the Baxalta Master Production Schedule (a document prepared by Baxalta with
respect to Manufactured Product production,) based upon forecasted demand from
the Parties for clinical and commercial needs, and propose allocation of
production between or among **, any other CMOs engaged by CTI, on the one hand,
and Independent Suppliers, on the other hand.  In connection with the foregoing,
the JMC shall evaluate production of those suppliers using the performance
parameters of cost per unit (as defined below) of Manufactured Product and lead
time.  Each Party shall have the right to allocate up to fifty percent (50%) of
the demand of drug substance per forecast to the CMOs engaged by such Party;
provided, however, if either Party is unwilling or unable to supply drug
substance through its CMOs in accordance with forecasted demand, the other Party
may increase allocation beyond the fifty percent (50%) in order to supply the
forecasted demand gap.  

8.9.2.

True Up.  Upon Baxalta’s written notice to CTI that Baxalta can fulfill at least
fifty percent (50%) of annual forecast demand of drug substance, the Parties
shall reconcile supply costs of drug substance thereafter to compensate a Party
for using the other supplier’s more costly and/or less timely supplier, if any.
Upon such notice, the following provisions of this Section 8.92 true up
procedure shall be performed annually.

8.9.2.1

Per Unit Cost.  Each Party’s “Per-Unit Cost” for drug substance shall mean and
be calculated as supplier production cost per unit of drug substance.  

8.9.2.2

Inventory Carrying Cost.  Each Party’s “Inventory Carrying Cost” shall mean Per
Unit Cost (of the Party’s supplier having the longer lead time for drug
substance) multiplied by the drug substance inventory receipts by Baxalta during
a given calendar year from such Party’s suppliers, multiplied by (the time
difference of the CTI CMO lead time and Independent Supplier lead time
(expressed on an annual basis)) multiplied by **. For example: **

8.9.2.3.

Incremental Per Unit Cost.  Each Party’s “Incremental Per Unit Cost” shall mean
and refer to the difference between the respective Per Unit Costs of the
Parties’ respective suppliers.

8.9.2.4

True-Up Reconciliation.  True up reconciliation shall be made in accordance with
subsections (A)-(C) below, with the exception that in the event Baxter or CTI is
incapable of supplying fifty (50%) of the forecasted demand through their
respective suppliers, the Parties will discuss in good faith **.

(A) whichever Party has the higher Per Unit Cost for a given calendar year shall
make payment to the other Party according to the following calculation: the
Incremental Per Unit Cost multiplied by the drug substance inventory receipts by
Baxalta during a given calendar year from such Party’s suppliers;

(B) For each calendar year, whichever Party has the longer lead time shall pay
to the other Party the Inventory Carrying Cost; and

(C) Payments under Sections 8.9.2.4(A) and (B) shall be made by the owing Party
to the other Party by February 28th of the subsequent year, or taken as a credit
against payments owed to such other Party at that time, at the owed Party’s.

8.10

Supplies.  All suppliers must be Baxalta Approved Suppliers.  The terms of
Section 12.5.2 shall continue to apply.

8.11

Audits.  Each Party shall have a right to audit the other Party’s records once
per Calendar Year, for purposes of confirming the calculations of Section 8.9.2.
The provisions of Section 9.4.6 shall be followed for audit procedure, to the
extent such provisions are applicable and not contradictory to the purpose of
this Section 8.11, making the necessary changes such that either Party may be
audited.  The application of Section 9.4.6 is further limited to the (i) timing
of, and agreement to, an audit; (ii) the use of an accounting firm; and (iii)
penalty payments for accounting discrepancies. A Party’s use of Section 9.4.6
under this Section 8.11shall be independent of its use of Section 9.4.6 for any
other purpose under the Agreement.  

(b) Miscellaneous. In order to harmonize new Article VIII under this Amendment
with the original Agreement, the following additional changes are hereby made to
the Agreement:

(i)

The last sentence of Section 2.1 of the Agreement is cancelled and deleted;

(ii)

In Section 2.2(b) of the Agreement, the phrase “to fulfill its obligations under
the Supply Agreement” is cancelled and deleted from the Agreement;

6

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

(iii)

Section 2.3(b) of the Agreement is cancelled and replaced with the following new
Section 2.3(b):

“(b) subject to the provisions of Article VIII and”;

(iv)

Section 2.8 of the Agreement, in the third and fourth lines, the phrases “(or if
Baxter exercises its Fill/Finish Option)” and “pursuant to the Supply Agreement”
as well as clause (d) of such Section, are cancelled and deleted from the
Agreement;

(v)

Section 3.1.6.3(c) of the Agreement is cancelled and replaced with the following
new Section 3.1.6.3(c):

“(c) with respect to all issues relating to the manufacture of Licensed
Products, with the exception of (1) allocation of production among **, CTI’s
CMOs and Baxalta’s CMOs and Independent Suppliers including, but limited to, all
aspects of Section 8.9, (2) Baxalta’s contracting and management of Independent
Suppliers, and (3) matters related to Section 8.2 (i.e., CMO Agreements), the
decision of CTI’s Executive Officer shall prevail,”;

(vi)

The Sections 1.152 (“Supply Agreement”), 1.153 (“Supply Cap”) and 1.154 (“Supply
Failure”) definitions and Exhibit 8.2 of the Agreement are canceled and deleted
from the Agreement and all references thereto and all clauses, to the extent
dependent thereon, in the Agreement, shall have no effect.

(vii)

Section 1.36 of the Agreement is amended by adding the following sentence to the

end of the definition:

“Cost of Goods Sold” or “COGS shall not include **.”

1.5. No Public Disclosure.  Neither Party shall issue a public communication or
press release regarding this Amendment or the contents hereof; provided,
however, CTI shall comply with any SEC required filing regarding the Amendment.

1.6 Pacritinib Development.

(a) CTI represents and warrants that it intends to spend (on an accrual basis)
at least $**  million on Development, Investigator-Sponsored Trials and
pacritinib pre-commercial expenses from the Effective Date through December 31,
2015, in accordance with the  priorities and budgets established by the JSC;
provided, however in the event the JSC cannot agree on priorities and budgets
relative to the advance payments hereunder, the provisions of Section 3.1.6 of
the Agreement notwithstanding, the priorities shall be as follows:

(i)

PERSIST-2 Phase 3 study trial recruitment and timely completion;

(ii)

CMC activities to ensure a timely and quality submission;

(iii)

Manufacturing capacity needs; and

(iv)

Commercial readiness plans and program, including resources, personnel (field
force).

(b) Baxalta audit.  Baxalta shall have the right to audit CTI’s records to
verify that the $** million of this Section 1.6 is being/was spent on pacritinib
Development only.  For purposes of any audit under this Section 1.6(b), Baxalta
and CTI shall adhere to the provisions of Section 9.4.6 of the Agreement, to the
extent such provisions are applicable and not contradictory to the purpose of
this Section 1.6(b), and further that the following control:

(i)

Baxalta may audit CTI **;

(ii)

in the event the auditors determine that any amount less than $** million was
spent on pacritinib Development from the Effective Date through February 29,
2016, corrected for any material diminution  of the Development Plan, wherein
such diminution is confirmed by Baxalta and is not subject to Development Plan
changes resulting from the application of the rights under Section 3.1.6 of the
Agreement, in effect as of the Effective Date of this Amendment, at Baxalta’s
discretion, CTI shall make payment to Baxalta of such amount (i.e., the dollar
amount portion of the

7

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

$**  million not spent on pacritinib Development) within thirty (30) days
written notice from Baxalta or Baxalta shall be permitted to credit such amount
against any amount owed or owing to CTI; and

(iii)

Baxalta’s use of the audit provisions under Section 9.4.6 for purposes of this
Section 1.6 shall be independent of Baxalta’s rights under Section 9.4.6 for all
other matters under the Agreement.

(c) The provisions of Sections 1.1(d), 1.2(d) and 1.3 shall operate
independently of this Section 1.6; provided, however, if Baxalta has received
repayments pursuant to Sections 1.1(d), 1.2(d) or 1.3, with the exception of
accrued interest payments, such repayment amounts shall be credited to CTI
against any amount owing under Section 1.1(b)(ii).

1.7. No Other Amendments.  Except as expressly set forth in Sections 1.1through
1.7 of this Amendment, the Agreement shall remain unmodified and in full force
and effect.

Article II.

GENERAL PROVISIONS

2.1. Headings.  Headings are inserted for convenience and shall not affect the
meaning or interpretation of this Amendment.

2.2. Severability.  Should any part of this Amendment be held unenforceable or
in conflict with the applicable Laws of any jurisdiction, the invalid or
unenforceable part or provision shall be replaced with a provision which
accomplishes, to the extent possible, the original business purpose of such part
or provision in a valid and enforceable manner, and the remainder of this
Amendment shall remain binding upon the Parties hereto.

2.3. Entire Agreement.  The Agreement, together with this Amendment, constitutes
the whole agreement between the Parties and shall cancel and supersede any and
all prior and contemporaneous negotiations, correspondence, understandings and
agreements, whether oral or written, between the Parties respecting the subject
matter hereof.

2.4. Counterparts.  This Amendment may be executed in more than one counterpart
(including by electronic transmission), each of which shall be deemed an
original, but all of such counterparts taken together shall constitute one and
the same agreement.

2.5. Further Actions.  Each Party agrees to execute, acknowledge, and deliver
such further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Amendment.

2.6. Governing Law.  The construction, validity and performance of this
Amendment shall be governed in all respects by the laws of the state of New
York, excluding its provisions regarding conflicts of law.  The UNCITRAL
Convention on the International Sale of Goods shall not apply.

2.7. Representation.  CTI represents and warrants that it has the right, and
requires no consent from a third party, to enter into this Amendment.  

[Signature Page Follows]

 

 

 

8

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to

Development, Commercialization and License Agreement]

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
in duplicate by their respective duly authorized officers or representatives.

CTI BIOPHARMA CORP.

 

By:

 

/s/ James Bianco

Name :

 

James Bianco

Title:

 

President and CEO

BAXALTA INCORPORATED

 

By:

 

/s/ Todd Young

Name:

 

Todd Young

Title:

 

Treasurer and CVP

BAXALTA US INC.

 

By:

 

/s/ Todd Young

Name:

 

Todd Young

Title:

 

Treasurer and CVP

BAXALTA GMBH

 

By:

 

/s/ Valerie Gateaux

Name:

 

Valerie Gateaux

Title:

 

Finance Director

BAXALTA GMBH

 

By:

 

/s/ Mario Ricard

Name:

 

Mario Ricard  

Title:

 

Head, Plasma Manufacturing Europe Baxalta

 

 